DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al (U.S. Patent Publication 2009/0089984) in view of Raum, Sr. (U.S. Patent Number 5,331,721).

Warren et al also fails to teach such an eyeglass clip wherein the adhesive is pre-attached and extends from a location proximate to the free end of the second arm up to the return bend.  In a related endeavor, Raum, Sr. teaches a universal U clip (Figures 1 and 2) having a pre-attached adhesive strip which extends for a location proximate to the free end of the second arm up to the return bend (Figure 1, element 5), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the eyeglass clip, as taught by Warren et al, with the adhesive strip, as taught by Raum, Sr., to securely attach an article, i.e., eyeglasses, to the clip (column 2, lines 44-46). 
With regard to dependent claim 2, although Warren et al in view of Raum, Sr. teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Warren et al further teaches such a clip defining a length and a width (Figure 6b and page 3, paragraph [0040]), Warren et al fails to teach a length to width ratio of 10:1.  Warren et al does teach a length to width ratio to be 14.3:1, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the size of the eyeglass clip, as taught by Warren et al, as a matter of design choice for aesthetic purposes since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).
With regard to dependent claim 3, although Warren et al in view of Raum, Sr. teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 
With regard to dependent claim 4, Warren et al in view of Raum, Sr. teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3, wherein Warren et al teaches wherein the contact portion of the first arm is in contact with the second arm (Figure 6).
With regard to dependent claim 5, although Warren et al in view of Raum, Sr. teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 4, wherein Warren et al further teaches the diverging free ends of the first arm and the second arm defining an opening for the eyeglass clip and is tapered (Figure 6b), Warren et al fails to teach the tapered opening to have an angle of 7 degrees.  Warren et al does teach the tapered an opening to have an angle of 14 degrees (Figure 6b) and teaches that although these are the preferred dimensions, “other dimensions and angles could work” (page 2, paragraph [0038], such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the size of the eyeglass clip, as taught by Warren et al, as a matter of design choice for aesthetic purposes since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to dependent claim 11, Warren et al in view of Raum, Sr. teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 10, wherein Raum, Sr. teaches such a clip further comprising a peeling substrate overlying the second side of the adhesive strip (column 2, line 41).
With regard to independent claim 12, although Warren et al teaches an eyeglass clip ((page 1, paragraph [0003], lines 1-2 and Figures 6, 6a and 6b), comprising: a C-shaped return bend (Figures 6, 6a and 6b, element 24) including a resilient body (page 1, paragraph [0012]), the resilient body defining a first end and a second end (Figures 6, 6a and 6b); a first arm extending from the first end of the return bend (Figures 6, 6a and 6b, defined by elements 21, 22 and 23), wherein the first arm has a concave profile (Figure 6b, element 19); and a second arm adjacent extending away from the second end of the return bend (Figure 6, element 11), wherein the second arm has a planar profile (Figure 6), wherein a nadir of the concave profile of the first arm is in close proximity to the second arm at a mid-point of the first arm (Figure 6b, element 21) and wherein an adhesive is located on a side of the second arm opposite to the first arm (page 1, paragraphs [0006] and [0011]), Warren et al fails to teach such an eyeglass clip wherein the adhesive is pre-attached and extends from a location proximate to the free end of the second arm 
With regard to dependent claim 13, Warren et al in view of Raum, Sr. teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 12, wherein Warren et al teaches a first arm defining a free end (Figure 6, elements 21, 22 and 23), the first arm including: a distal portion defining a distal tip at the free end of the first arm (Figure 6, end of element 21); a proximal portion (Figure 6, element 23); and a contact portion interconnecting the distal portion and the proximal portion (Figure 6, element 22), wherein a first bend is defined between the proximal portion and the contact portion (Figure 6, element 22); wherein the contact portion of the first arm is parallel to the second arm (Figure 6), but fails to explicitly teach wherein the first arm includes a second bend is defined between the distal portion and the contact portion.  However, it should be noted that Warren et al does teach the second arm to include a second bend defined between the distal portion and the contact portion of the first arm (Figure 6, element 25), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the second bend on the second arm, as taught by Warren et al in view of Raum, Sr., to be repositioned on the first arm since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67, wherein moving the second bend from the first arm to the second arm does not modify the functionality of the eyeglass clip of providing an 
With regard to dependent claim 14, Warren et al in view of Raum, Sr. teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 13, wherein Warren et al teaches the second arm extends parallel with the first arm (Figure 6, element 11), wherein the free end of the first arm and the free end of the second arm diverge from one another (Figure 6, at element 25).
With regard to dependent claim 16, Warren et al in view of Raum, Sr. teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 14, wherein Warren et al teaches such a clip defining a length and a width (Figure 6b and page 3, paragraph [0040]), but fails to teach a length to width ratio of 10:1.  Warren et al does teach a length to width ratio to be 14.3:1, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the size of the eyeglass clip, as taught by Warren et al in view of Raum, Sr., as a known alternative for aesthetic purposes since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).
With regard to dependent claim 17, Warren et al in view of Raum, Sr., teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 16, both fail to teach a length to be 48 mm.  Warren et al does teach a length to be 39.24 mm (Figure 6b), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the size of the eyeglass clip, as taught by Warren et al in view of Raum, Sr., as a known alternative for aesthetic purposes since such a modification 
With regard to dependent claim 18, Warren et al in view of Raum, Sr., teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 17, wherein Warren et al teaches wherein the diverging free ends of the first arm and the second arm define an opening for the eyeglass clip (Figure 6, opening at element 25), wherein the opening is tapered (Figure 6) and the eyelet is defined by the return bend has a tear-drop configuration with a taper extending toward the contact portion (Figure 6), but fails to explicitly teach the taper of the eyelet having an angle of 7 degrees, but does teach that “other dimensions and angles could work” (page 2, paragraph [0038], lines 3-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the eyelet and opening, as taught by Warren et al in view of Raum, Sr., to have a taper angle of 7 degrees as a known alternative since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It should be noted that Warren et al further teaches the diverging free ends of the first arm and the second arm defining an opening for the eyeglass clip and is tapered (Figure 6b), but fails to explicitly teach the tapered opening to have an angle of 7 degrees.  Warren et al does teach the tapered an opening to have an angle of 14 degrees (Figure 6b) and teaches that although these are the preferred dimensions, “other dimensions and angles could work” (page 2, paragraph [0038], such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the size of the eyeglass clip, as taught by Warren et al, as 
With regard to dependent claim 19, Warren et al and Raum, Sr. teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 18, wherein Warren et al teaches the eyeglass clip is fabricated from a material is selected from the group consisting of spring steel, 304 steel, c45steel, and nitinol (page 1, paragraph [0012]).
With regard to dependent claim 20, Warren et al in view of Raum, Sr. teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 12, wherein Raum, Sr. teaches wherein the adhesive is in the form of an adhesive strip, wherein the adhesive strip includes: a first side adhered to the side of the second arm opposite the first arm; and a second side for selective removable adherence to an exterior surface of an article, whereby the adhesive strip functions to secure the clip to the exterior surface of an article and inhibit revolution of the clip about the article (column 2, lines 31-44).
With regard to dependent claim 21, Warren et al in view of Raum, Sr. teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 20, wherein Raum, Sr. teaches such a clip further comprising a peeling substrate overlying the second side of the adhesive strip (column 2, line 41).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al (U.S. Patent Publication 2009/0089984) in view of Raum, Sr. (U.S. Patent Number 5,331,721) as applied to claim 5 above, and further in view of Sturdy (U.S. Patent Publication 2008/0010782).


With regard to dependent claim 8, Warren et al in view of Raum, Sr. in further view of Sturdy teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 7, wherein Warren et al teaches the eyeglass clip to be fabricated from a resilient material (page 1, paragraph [0012]).
With regard to dependent claim 9, Warren et al in view of Raum, Sr. in further view of Sturdy teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 8, wherein Warren et al teaches the resilient material is selected from the group consisting of spring steel, 304 steel, c45steel, and nitinol (page 1, paragraph [0012]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
11 January 2022